Title: James Madison to Nicholas P. Trist, 11 August 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Aug. 11. 1828.
                            
                        
                        
                        I have just recd. a letter from Mr. Monroe, from which I find that he wishes a copy of the Resolution
                            appointing him & Mr. Johnson a Committee to report a plan of police for the university. Be so good as to send him
                            a copy; apprizing him at the same time of the day, the 1st. of Ocr., fixed for the next meeting of the Visitors, which he
                            seems to have forgotten.
                        Mr. Tracie, who has been confined by sickness at Washington, requests that his recommendatory papers may be
                            restored to him. Inclose them to me if you please, and I will forward them.
                        Docr. G. Harrison accepts the temporary appointment to the Chair of Antient Languages; and I have sent him a
                            commission, without waiting for the Resolution authorizing it, which it might have been well to have before me at the
                            time. Health & all other blessings
                        
                        
                            
                                James Madison
                            
                        
                    